  Case: 2:19-cv-00255-GCS-EPD Doc #: 1 Filed: 01/25/19 Page: 1 of 8 PAGEID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                      :         Case No.    2:19-cv-255
                                                :
                        Plaintiff,              :
                                                :
                      v.                        :
                                                :
 EIGHT THOUSAND FIFTY AND 00/100                :         VERIFIED COMPLAINT FOR
 DOLLARS ($8,050.00) IN UNITED                  :         FORFEITURE IN REM
 STATES CURRENCY,                               :
                                                :
                        Defendant 1,            :
                                                :
 AN 18-KARAT YELLOW GOLD                        :
 PRESIDENTIAL ROLEX WATCH AND                   :
 BAND WITH DIAMOND BEZEL,                       :
 MODEL NUMBER 18238, SERIAL                     :
 NUMBER T572938,                                :
                                                :
                        Defendant 2,            :
                                                :
 A 10-KARAT YELLOW GOLD                         :
 NECKLACE AND A MULTI-DIAMOND                   :
 MEDALLION,                                     :
                                                :
                        Defendant 3,            :
                                                :
and                                             :
                                                :
 ONE (1) PAIR OF 10-KARAT YELLOW                :
 GOLD DIAMOND CLUSTER                           :
 EARRINGS,                                      :
                                                :
                        Defendant 4.            :

                             ____________________________________

       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendants in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.
  Case: 2:19-cv-00255-GCS-EPD Doc #: 1 Filed: 01/25/19 Page: 2 of 8 PAGEID #: 2



                                   NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter.

                                  THE DEFENDANTS IN REM

       2.      Defendant 1 is Eight Thousand Fifty and 00/100 Dollars ($8,050.00) in United

States currency.   The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) and the

Columbus Division of Police (“CPD”) seized Defendant 1 from Dominic K. Thompson on or about

August 23, 2018, at the time of his arrest pursuant to a federal arrest warrant.   On or about August

27, 2018, ATF took custody of Defendant 1, which was subsequently deposited into the Seized

Asset Deposit Fund, where it will remain during the pendency of this action.

       3.      Defendant 2 is an 18-karat yellow gold Presidential Rolex watch and band with

diamond bezel, Model Number 18238, Serial Number T572938, set with approximately 1.00 total

carat weight round diamonds. The ATF seized Defendant 2 from Dominic K. Thompson on or

about August 23, 2018, at the time of his arrest pursuant to a federal arrest warrant.   On or about

September 12, 2018, ATF transferred custody of Defendant 2 to the United States Marshals

Service’s property custodian where it will remain during the pendency of this action.

       4.      Defendant 3 is a 10-karat yellow gold “heavy chain” necklace and a multi-diamond

medallion set with approximately 1.00 total carat weight round diamonds. The ATF seized

Defendant 3 from Dominic K. Thompson on or about August 23, 2018, at the time of his arrest

pursuant to a federal arrest warrant.   On or about September 12, 2018, ATF transferred custody




                                                  2
  Case: 2:19-cv-00255-GCS-EPD Doc #: 1 Filed: 01/25/19 Page: 3 of 8 PAGEID #: 3



of Defendant 3 to the United States Marshals Service’s property custodian where it will remain

during the pendency of this action.

        5.        Defendant 4 is one (1) pair of 10-karat yellow gold diamond cluster earrings set

with approximately 1/2 total carat weight round diamonds. The ATF seized Defendant 4 from

Dominic K. Thompson on or about August 23, 2018, at the time of his arrest pursuant to a federal

arrest warrant.     On or about September 12, 2018, ATF transferred custody of Defendant 4 to the

United States Marshals Service’s property custodian where it will remain during the pendency of

this action.

                                  JURISDICTION AND VENUE

        6.        Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants under 21 U.S.C. § 881(a)(6).     This Court has subject matter jurisdiction over an action

commenced by the United States under 28 U.S.C. § 1345 and over an action for forfeiture under

28 U.S.C. § 1355(a).

        7.        This Court has in rem jurisdiction over the defendants under 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

        8.        Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(A) because acts and

omissions giving rise to the forfeiture occurred in the Southern District of Ohio and under 28

U.S.C. § 1395 because the defendants were seized in the Southern District of Ohio.

                                    BASIS FOR FORFEITURE

        9.        The defendants are subject to forfeiture under 21 U.S.C. § 881(a)(6) because they

represent property furnished or intended to be furnished by any person in exchange for a controlled

substance, represent proceeds traceable to such an exchange, or were used or intended to be used




                                                  3
  Case: 2:19-cv-00255-GCS-EPD Doc #: 1 Filed: 01/25/19 Page: 4 of 8 PAGEID #: 4



to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation

of 21 U.S.C. § 846.

                                              FACTS

       10.     On or about June 20, 2018, a plain clothes CPD officer observed a black Mercedes

leaving a house located at E Hudson Street and McGuffey Road in Columbus, Ohio.          The CPD

officer had prior knowledge that the occupants of the house engaged in narcotics and gang activity.

The officer observed the vehicle drive a short distance to a market located near the home and then

observed a male he recognized as Dominic K. Thompson (“Thompson”) exit the driver’s door of

the vehicle.

       11.     CPD officers determined that Thompson’s license was suspended with limited

privileges and had reason to believe that he was driving outside of his privileges.         When

Thompson returned to his vehicle and proceeded to drive to an alley south of E Hudson Street, a

marked CPD unit was behind his vehicle.

       12.     Thompson parked the vehicle and quickly exited it.            Officers approached

Thompson and advised that they suspected he was driving outside his privileges.    Officers looked

into the passenger compartment of the vehicle and observed a digital scale with white powder

residue in plain view on the driver’s seat.

       13.     Officers conducted a pat down of Thompson for weapons.        During the pat down,

a CPD officer felt a bag containing a large “rock” substance which he believed to be narcotics.

       14.     Thompson was placed under arrest for driving under suspension.       A CPD officer

then searched Thompson and found a total of $10,495.00 in his pockets.          CPD officers also

recovered approximately 31.136 grams of a substance containing a detectable amount of cocaine

base, commonly known as crack (confirmed through lab analysis), and approximately 14.760




                                                4
  Case: 2:19-cv-00255-GCS-EPD Doc #: 1 Filed: 01/25/19 Page: 5 of 8 PAGEID #: 5



grams of cocaine (confirmed through lab analysis) from Thompson.

        15.       On August 23, 2018, Thompson was charged by Criminal Complaint in the United

States District Court for the Southern District of Ohio, Eastern Division (Case No. 2:18-mj-635)

with possession with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C.

§ 841(a)(1).      United States Magistrate Judge Kimberly A. Jolson issued an arrest warrant for

Thompson.

        16.       ATF Task Force Officer Samuel Chappell (“TFO Chappell”), with assistance from

CPD, located and arrested Thompson on August 23, 2018, without incident.        During a search of

Thompson, a CPD officer located an envelope with a large amount of money in Thompson’s right

front pants pocket and found loose money in his left front pants pocket.     The officer seized the

money which totaled $8,050.00 in United States currency (Defendant 1).

        17.       While processing Thompson into custody on August 23, 2018, officers also seized

a Rolex watch (Defendant 2), a necklace and medallion (Defendant 3), and diamond earrings

(Defendant 4) from Thompson’s person.

        18.       On September 21, 2018, a federal grand jury sitting in Columbus, Ohio, returned a

one-count Indictment in Criminal Case No. 2:18-cr-196, charging Thompson with possession with

intent to distribute 28 grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(iii).

        19.       On or about November 29, 2018, the United States and Thompson entered into a

Plea Agreement in which Thompson agreed to plead guilty to Count 1 of the Indictment.       Under

the terms of the Plea Agreement, Thompson agreed to forfeit the $10,495.00 in United States

currency that was seized from him on June 20, 2018, and he admitted that the property constitutes,

or was derived from, proceeds he obtained, directly or indirectly, from the offense charged in




                                                  5
  Case: 2:19-cv-00255-GCS-EPD Doc #: 1 Filed: 01/25/19 Page: 6 of 8 PAGEID #: 6



Count 1 of the Indictment, or constitutes property used, or intended to be used, to commit, or to

facilitate such violation.    On January 16, 2019, Thompson entered a plea of guilty to the

Indictment.

        20.     On or about October 29, 2018, ATF received a claim from Thompson asserting an

interest in the defendants.   In his claim, Thompson stated that he is the sole owner of the currency,

he purchased the necklace and diamond earrings, and he inherited the Rolex watch from his

grandfather who died in 1997.     Thompson advised that he did not have any documents to support

his claim, and he did not provide any information about his income.

        21.     After receiving Thompson’s claim, TFO Chappell researched the Rolex (Defendant

2) and determined that it was manufactured in 1996.             Further investigation revealed that

Thompson’s statement that he had “inherited the Rolex when [his] grandfather died in 1997”

probably was not true.    Rolex’s Customer Service Division advised TFO Chappell that the Rolex

“was sold out-of-the-country to an affiliate in October of 1998.”

        22.     TFO Chappell has learned that Thompson has not filed personal income tax returns

in the State of Ohio since 2014, and he has not filed any business tax returns for the years 2014-

2017.

        23.     Based upon the foregoing facts, the United States asserts that the defendants,

$8,050.00 in United States currency (Defendant 1), the Rolex watch (Defendant 2), the necklace

and medallion (Defendant 3), and the diamond earrings (Defendant 4), represent property

furnished or intended to be furnished by any person in exchange for a controlled substance,

represent proceeds traceable to such an exchange, or were used or intended to be used to facilitate

any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense in violation of 21 U.S.C.

§ 846, and are therefore subject to forfeiture to the United States under 21 U.S.C. § 881(a)(6).




                                                  6
  Case: 2:19-cv-00255-GCS-EPD Doc #: 1 Filed: 01/25/19 Page: 7 of 8 PAGEID #: 7



                                      CLAIM FOR RELIEF

        WHEREFORE, the plaintiff respectfully requests that:

        (a)     pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendants and to retain the same in its

custody subject to further order of the Court;

        (b)     the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendants to assert, in conformity

with the law, a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;

        (c)     the forfeiture of the defendants to the United States be confirmed, enforced, and

ordered by the Court;

        (d)     the Court thereafter order the United States to dispose of the defendants as provided

by law; and

        (e)     the Court award the United States all other relief to which it is entitled, including

the costs of this action.

                                                       Respectfully submitted,

                                                       BENJAMIN C. GLASSMAN
                                                       United States Attorney

                                                       s/Deborah D. Grimes
                                                       DEBORAH D. GRIMES (0078698)
                                                       Assistant United States Attorney
                                                       Attorney for Plaintiff
                                                       221 East Fourth Street, Suite 400
                                                       Cincinnati, Ohio 45202
                                                       (513) 684-3711 / Fax (513) 684-6385
                                                       Deborah.Grimes@usdoj.gov




                                                  7
 Case: 2:19-cv-00255-GCS-EPD Doc #: 1 Filed: 01/25/19 Page: 8 of 8 PAGEID #: 8




                                           VERIFICATION

           I, Samuel Chappell, hereby veriff and declare under the penalty of perjury that I am a Task

Force Offrcer with the Bureau of Alcohol, Tobacco, Firearms and Explosives, that I have read the

foregoing Verified Complaint for Forfeiture      In   Rent and   know the contents thereof and that the

matters contained in the complaint are true to my own knowledge, except those matters stated to

be alleged on information and belief and as to those matters, I believe them to be true.

           The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States, information supplied to me by other law enforcement

officers, and my investigation of this case.

           I   hereby veriff and declare under the penalty of perjury that the foregoing is true and

correct.




       /-z-r-       l?
Date                                                             CHAPPELL, Task Force
                                                      Bureau of Alcohol, Tobacco, Firearms and
                                                      Explosives




                                                      I
Case: 2:19-cv-00255-GCS-EPD Doc #: 1-1 Filed: 01/25/19 Page: 1 of 1 PAGEID #: 9
